Case 18-30264-sgj11 Doc 643 Filed 10/17/18              Entered 10/17/18 17:32:22          Page 1 of 38



 Rakhee V. Patel – State Bar No. 00797213               Jeff P. Prostok – State Bar No. 16352500
 Phillip Lamberson – State Bar No. 00794134             J. Robert Forshey – State Bar No. 07264200
 Joe Wielebinski – State Bar No. 21432400               Suzanne K. Rosen – State Bar No. 00798518
 Annmarie Chiarello – State Bar No. 24097496            Matthew G. Maben – State Bar No. 24037008
                                                        FORSHEY & PROSTOK LLP
 WINSTEAD PC
                                                        777 Main St., Suite 1290
 500 Winstead Building                                  Ft. Worth, TX 76102
 2728 N. Harwood Street                                 Telephone: (817) 877-8855
 Dallas, Texas 75201                                    Facsimile: (817) 877-4151
 Telephone: (214) 745-5400                              jprostok@forsheyprostok.com
 Facsimile: (214) 745-5390                              bforshey@forsheyprostok.com
 rpatel@winstead.com                                    srosen@forsheyprostok.com
 plamberson@winstead.com                                mmaben@forsheyprostok.com
 jwielebinski@winstead.com
                                                        COUNSEL FOR ROBIN PHELAN,
 achiarello@winstead.com                                CHAPTER 11 TRUSTEE

 SPECIAL COUNSEL FOR
 ROBIN PHELAN, CHAPTER 11 TRUSTEE

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                         §
 IN RE:                                                  §    CHAPTER 11 CASES
                                                         §
 ACIS CAPITAL MANAGEMENT, L.P.,                          §    CASE NO. 18-30264-sgj11
 ACIS CAPITAL MANAGEMENT GP, LLC,                        §    (Jointly Administered)
                                                         §
                                 Debtors.                §

     FIRST MODIFICATION TO THE SECOND AMENDED JOINT PLAN FOR
 ACIS CAPITAL MANAGEMENT, LP AND ACIS CAPITAL MANAGEMENT GP, LLC

        Robin Phelan (“Trustee”), the Chapter 11 Trustee for Acis Capital Management, LP and

Acis Capital Management GP, LLC (the “Debtors”), files this First Modification (the “First

Modification”) to the Second Amended Joint Chapter 11 Plan for Acis Capital Management, LP

and Acis Capital Management GP, LLC (the “Plan”) [Docket No. 612]

        1.      Reference is here made to the Plan for all purposes. This First Modification

modifies and supplements the Plan.

        2.      Modification of Section 1.01. Section 1.01 of the Plan is hereby modified to read



                                               Page 1 of 7
Case 18-30264-sgj11 Doc 643 Filed 10/17/18           Entered 10/17/18 17:32:22       Page 2 of 38



as follow:

       “Acis CLOs” refers collectively to CLO-3, CLO-4, CLO-5, and CLO-6.


       3.      Addition of Section 1.112. A new Section 1.112 of the Plan is hereby added to

read as follows:

       “Other Acis-Managed Funds” refers collectively to CLO-1, Acis CLO 2013-2, Ltd.,
       Hewitt’s Island CLO 1-R, Ltd., and BayVK R2 Lux S.A., SICAV-FIS.


       4.      Modification to Section 6.06. Section 6.06 of the Plan is hereby modified to read

as follows:

       Termination of Highland as Shared Services Provider and Sub-Advisor. The
       Bankruptcy Court authorized the Chapter 11 Trustee to terminate the Shared
       Services Agreement and Sub-Advisory Agreement and engage Brigade to perform
       the services previously provided by Highland. The Shared Services Agreement and
       Sub-Advisory Agreement were terminated by the Chapter 11 Trustee on or about
       August 1, 2018, and the services previously performed by Highland were
       transitioned to Brigade on an interim basis. Brigade has agreed to continue to
       provide shared services and sub-advisory services to the Reorganized Debtor with
       respect to the Acis CLOs and the Other Acis-Managed Funds (and any reset CLOs)
       subject to a minimum two (2) year term unless otherwise agreed as between the
       Reorganized Debtor and Brigade. Consequently, any agreement between the
       Reorganized Debtor and Brigade shall provide that Brigade cannot be removed
       without cause for a period of two (2) years except as may be otherwise agreed as
       between the Reorganized Debtor and Brigade.


       5.      Modification to Section 6.07. Section 6.07 of the Plan is hereby modified to read

as follows:

       Continued Portfolio Management by the Reorganized Debtor. The PMAs and any
       other Executory Contracts and Unexpired Leases identified on Exhibit B to the Plan
       or in the Confirmation Order shall be assumed and the Reorganized Debtor shall,
       from an after the Effective Date, serve as the portfolio manager with respect to the
       Acis CLOs and the Other Acis-Managed Funds (and any reset CLOs). Consistent
       with Section 15 of the PMAs, the Reorganized Debtor may only be removed as
       portfolio manager under the assumed PMAs for cause as set forth in the PMAs.




                                            Page 2 of 7
Case 18-30264-sgj11 Doc 643 Filed 10/17/18           Entered 10/17/18 17:32:22        Page 3 of 38



       6.      Modification to Section 6.08. Section 6.08 of the Plan is hereby modified to read

as follows:

       Reset of the Acis CLOs. HCLOF has maintained that it desires to reset the Acis
       CLOs. The Reorganized Debtor, with the assistance of Brigade as its shared
       services provider and sub-advisor, is prepared to promptly seek to perform such
       reset transactions as set forth herein. HCLOF shall have the right to submit one or
       more notice(s) of Optional Redemption solely for the purpose of effectuating a reset
       of one or more of the Acis CLOs under this section 6.08 of the Plan utilizing
       Refinancing Proceeds (a “Reset Optional Redemption”) for each of the Acis CLOs.
       If HCLOF requests a Reset Optional Redemption of an Acis CLO, the Reorganized
       Debtor, with the assistance of Brigade, shall thereafter seek to reset the Acis CLOs,
       either consecutively or simultaneously, in its good faith business judgment and
       consistent with then-prevailing market terms; provided, however, (i) the
       Management Fees to be charged by the Reorganized Debtor to any reset Acis CLOs
       shall remain the same going forward and shall not be increased, and no transaction
       fee shall be charged by the Reorganized Debtor (other than, for avoidance of doubt,
       transaction expense reimbursements consistent with market standards), and (ii)
       HCLOF shall be granted a right of first refusal for any funding of debt or equity
       required to effectuate a reset of each of the Acis CLOs. The terms of the Indentures
       shall control any Reset Optional Redemption. If HCLOF elects not to reset one or
       more of the Acis CLOs, then the Acis CLOs will continue to be managed in
       accordance with market standards.


       7.      Modification to Section 14.03. Section 14.03 of the Plan is hereby modified to

read as follows:

       PLAN INJUNCTION.

       THIS SECTION IS REFERRED TO HEREIN AS THE “PLAN
       INJUNCTION.” EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
       HEREIN, AS OF THE EFFECTIVE DATE ALL HOLDERS OF CLAIMS
       AGAINST, OR INTERESTS IN, THE DEBTORS, THE ESTATE OR ANY
       OF THE ASSETS THAT AROSE PRIOR TO THE EFFECTIVE DATE ARE
       HEREBY PERMANENTLY ENJOINED AND PROHIBITED FROM THE
       FOLLOWING: (a) THE COMMENCING OR CONTINUATION IN ANY
       MANNER, DIRECTLY OR INDIRECTLY, OF ANY ACTION, CASE,
       LAWSUIT OR OTHER PROCEEDING OF ANY TYPE OR NATURE
       AGAINST THE DEBTORS, THE ESTATE, THE REORGANIZED
       DEBTOR, OR THE REORGANIZED DEBTOR’S ASSETS WITH
       RESPECT TO ANY SUCH CLAIM OR INTEREST ARISING OR
       ACCRUING BEFORE THE EFFECTIVE DATE, INCLUDING WITHOUT
       LIMITATION THE ENTRY OR ENFORCEMENT OF ANY JUDGMENT,
       OR ANY OTHER ACT FOR THE COLLECTION, EITHER DIRECTLY OR

                                            Page 3 of 7
Case 18-30264-sgj11 Doc 643 Filed 10/17/18    Entered 10/17/18 17:32:22   Page 4 of 38



       INDIRECTLY, OF ANY CLAIM OR INTEREST AGAINST THE
       DEBTORS, THE ESTATE, THE REORGANIZED DEBTOR, OR THE
       REORGANIZED DEBTOR’S ASSETS; (b) THE CREATION,
       PERFECTION OR ENFORCEMENT OF ANY LIEN, SECURITY
       INTEREST, ENCUMBRANCE, RIGHT OR BURDEN, EITHER
       DIRECTLY OR INDIRECTLY, AGAINST THE DEBTORS, THE ESTATE,
       THE REORGANIZED DEBTOR, OR THE REORGANIZED DEBTOR’S
       ASSETS, OR (c) TAKING ANY ACTION IN RELATION TO THE
       DEBTORS, THE ESTATE, THE REORGANIZED DEBTOR, OR THE
       REORGANIZED DEBTOR’S ASSETS, EITHER DIRECTLY OR
       INDIRECTLY, WHICH VIOLATES OR DOES NOT CONFORM OR
       COMPLY WITH THE PROVISIONS OF THIS PLAN APPLICABLE TO
       SUCH CLAIM OR INTEREST. THE PLAN INJUNCTION SHALL ALSO
       BE INCORPORATED INTO THE CONFIRMATION ORDER.

       IN ADDITION TO THE FOREGOING, EXCEPT TO THE EXTENT
       NECESSARY TO ALLOW HCLOF, THE REORGANIZED DEBTOR AND
       BRIGADE TO EFFECTUATE THE RESET OF ONE OR MORE OF THE
       ACIS CLOS IN ACCORDANCE WITH SECTION 6.08 OF THE PLAN,
       PURSUANT TO SECTIONS 105(a), 1123(a)(5), 1123(b)(6), AND 1142(b) OF
       THE BANKRUPTCY CODE, THE ENJOINED PARTIES (DEFINED
       BELOW) ARE HEREBY ENJOINED FROM: (a) PROCEEDING WITH,
       EFFECTUATING, OR OTHERWISE TAKING (i) ANY ACTION IN
       FURTHERANCE OF ANY OPTIONAL REDEMPTION, CALL, OR
       OTHER LIQUIDATION OF THE ACIS CLOS PREVIOUSLY OR
       CURRENTLY ISSUED BY ANY SUCH PARTIES, AND (ii) ANY OTHER
       ATTEMPT TO LIQUIDATE THE ACIS CLOS BY ANY MEANS, (b)
       TRADING ANY ACIS CLO COLLATERAL IN FURTHERANCE OF ANY
       OPTIONAL REDEMPTION, CALL, OR OTHER LIQUIDATION OF THE
       ACIS CLOS, (c) INTERFERING IN ANY WAY WITH THE CAPITAL
       MARKETS PROCESS OF RESETTING ANY ACIS CLO, AND (d)
       SENDING, MAILING, OR OTHERWISE DISTRIBUTING ANY NOTICE
       TO THE HOLDERS OF THE ACIS CLOS IN CONNECTION WITH THE
       EFFECTUATION OF ANY OPTIONAL REDEMPTION, CALL, OR
       OTHER LIQUIDATION OF THE ACIS CLOS, UNTIL THE EARLIER TO
       OCCUR OF: (x) THE DATE UPON WHICH THE REORGANIZED
       DEBTOR OBTAINS CONTROL OVER MANAGEMENT OF THE
       SUBORDINATED NOTES BY VIRTUE OF AVOIDING THE
       PREPETITION FRAUDULENT TRANSFER OF ACIS LP’S RIGHTS
       UNDER THE ALF PMA THROUGH THE CLAIMS, COUNTERCLAIMS,
       OR THIRD-PARTY CLAIMS ASSERTED OR WHICH MAY BE
       ASSERTED IN THE HIGHLAND ADVERSARY, OR OTHERWISE, (y)
       THE DATE ON WHICH ALL ALLOWED CLAIMS AGAINST THE
       DEBTORS HAVE BEEN PAID IN FULL, OR (z) TWO (2) YEARS AFTER
       THE EFFECTIVE DATE. FOR PURPOSES OF THIS PARAGRAPH, THE
       TERM “ENJOINED PARTIES” SHALL INCLUDE HIGHLAND, HCLOF,
       CLO HOLDCO, NEUTRA, HIGHLAND HCF, HIGHLAND CLOM, ANY

                                     Page 4 of 7
Case 18-30264-sgj11 Doc 643 Filed 10/17/18             Entered 10/17/18 17:32:22         Page 5 of 38



       AFFILIATES OF HIGHLAND, INDENTURE TRUSTEE, THE ISSUERS
       AND CO-ISSUERS, AND THEIR RESPECTIVE EMPLOYEES, AGENTS,
       REPRESENTATIVES, TRANSFEREES, ASSIGNS, AND SUCCESSORS.
       FOR PURPOSES OF CLARIFICATION AND AVOIDANCE OF DOUBT,
       NOTHING IN THIS PARAGRAPH SHALL PRECLUDE ORDINARY DAY-
       TO-DAY TRADING OF THE COLLATERAL IN THE ACIS CLOS.

Notwithstanding anything to the contrary in the Plan: (a) third-party professionals employed by
the Reorganized Debtor shall not be released or exculpated from any losses, claims, damages,
liabilities, or expenses arising from their duties and services provided to the Reorganized Debtor;
and (b) any third-party professionals employed by the Reorganized Debtor shall only be entitled
to be indemnified by the Reorganized Debtor to the extent provided by applicable law.

Notwithstanding anything to the contrary in the Plan or Confirmation Order, nothing in the Plan
or in the Confirmation Order shall discharge, release, enjoin or otherwise bar (i) any liability of
the Debtors, the Estate, the Reorganized Debtor, or the Reorganized Debtor’s assets (“Released
Parties”) to a Governmental Unit arising on or after the Confirmation Date with respect to events
occurring after the Confirmation Date, provided that the Released Parties reserve the right to assert
that any such liability is a Claim that arose on or prior to the Confirmation Date and constitutes a
Claim that is subject to the deadlines for filing proofs of claim, (ii) any liability to a Governmental
Unit that is not a Claim subject to the deadlines for filing proofs of Claim, (iii) any valid right of
setoff or recoupment of a Governmental Unit, and (iv) any police or regulatory action by a
Governmental Unit. In addition, nothing in the Plan or Confirmation Order discharges, releases,
precludes or enjoins any environmental liability to any Governmental Unit that any Person other
than the Released Parties would be subject to as the owner or operator of the property after the
Effective Date. For the avoidance of any doubt, nothing in this paragraph shall be construed to
limit the application of the Plan Injunction to any Claim which was subject to any bar date
applicable to such Claim.


       8.      Modification to Exhibit “B”. The copy of the Exhibit “B” reflecting Executory

Contracts and Unexpired Leases of the Debtors to be assumed pursuant to the Plan is hereby

deleted in its entirety and replaced with the version of the “Exhibit B” Executory Contracts and

Unexpired Leases to be Assumed by the Trustee in the Confirmation Order attached hereto as

Exhibit “1.”

       9.      A copy of a document reflecting the modifications to the Plan above in redline

format is attached hereto as Exhibit “2.”

       10.     A copy of a document reflecting the modifications to Exhibit “B” to the Plan in

redline format is attached hereto as Exhibit “3.”

                                              Page 5 of 7
Case 18-30264-sgj11 Doc 643 Filed 10/17/18                                Entered 10/17/18 17:32:22                     Page 6 of 38



          11.        This First Modification does not adversely affect any creditor because the Plan has

not yet been solicited for voting and this First Modification will be included in any solicitation

materials.

Dated: October 17, 2018.                             Respectfully submitted,

                                                     ACIS CAPITAL MANAGEMENT, L.P.


                                                     By: /s/ Robin Phelan
                                                         Robin Phelan
                                                         Chapter 11 Trustee


                                                     ACIS CAPITAL MANAGMENET GP, LLC


                                                     By: /s/ Robin Phelan
                                                         Robin Phelan
                                                         Chapter 11 Trustee



 APPROVED:                                                             APPROVED:

 /s/ Jeff P. Prostok                                                   /s/ Rahkee V. Patel
 Jeff P. Prostok – State Bar No. 16352500                              Rakhee V. Patel – State Bar No. 00797213
 J. Robert Forshey – State Bar No. 07264200                            Phillip Lamberson – State Bar No. 00794134
 Suzanne K. Rosen – State Bar No. 00798518                             Joe Wielebinski – State Bar No. 21432400
 Matthew G. Maben – State Bar No. 24037008                             Annmarie Chiarello –State Bar No. 24097496
 FORSHEY & PROSTOK LLP                                                 WINSTEAD PC
 777 Main St., Suite 1290                                              500 Winstead Building
 Ft. Worth, TX 76102                                                   2728 N. Harwood Street
 Telephone: (817) 877-8855                                             Dallas, Texas 75201
 Facsimile: (817) 877-4151                                             Telephone: (214) 745-5400
 jprostok@forsheyprostok.com                                           Facsimile: (214) 745-5390
 bforshey@forsheyprostok.com                                           rpatel@winstead.com
 srosen@forsheyprostok.com                                             plamberson@winstead.com
 mmaben@forsheyprostok.com                                             jwielebinski@winstead.com
                                                                       achiarello@winstead.com
 COUNSEL FOR ROBIN PHELAN,
 CHAPTER 11 TRUSTEE                                                    SPECIAL COUNSEL FOR ROBIN
                                                                       PHELAN, CHAPTER 11 TRUSTEE

\L:\JPROSTOK\ACIS Capital Management (Trustee Rep)\Plan and Disclosure Statement\First Modification to Second Amended Plan 10.17.18.docx


                                                              Page 6 of 7
Case 18-30264-sgj11 Doc 643 Filed 10/17/18   Entered 10/17/18 17:32:22   Page 7 of 38




                      Exhibit “1”
       [Revised Exhibit “B” to the
         Second Amended Plan]
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18        Entered 10/17/18 17:32:22   Page 8 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date        Cure Amount
Acis CLO 2013-1 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2013-1, Ltd.                           Limited Liability Company Agreement     October 28, 2016          $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 Ltd.                             Collateral Administration Agreement    March 18, 2013            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
U.S. Bank National Association                   Collateral Administration Agreement    March 18, 2013            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1 Ltd.                              Portfolio Management Agreement        March 18, 2013            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 Ltd.                                         Indenture                  March 18, 2013            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 LLC                                          Indenture                  March 18, 2013            $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               1
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18        Entered 10/17/18 17:32:22   Page 9 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description             Contract Date         Cure Amount
U.S. Bank National Association                              Indenture                   March 18, 2013             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1 Ltd.                                   Supplemental Indenture          February 26, 2014          $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 LLC                                    Supplemental Indenture          February 26, 2014          $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                         Supplemental Indenture          February 26, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1, Ltd.                                   Governing Documents                    --                 $0
c/o Maples FS Limited                                  (Requested from HCM)
P.O. Box 1093
Acis CLO 2013-2 Chemical Holdings, LLC          Limited Liability Company Agreement            --                 $0
1209 Orange Street                                     (requested from HCM)
Wilmington, DE 19801
Acis CLO 2013-2 Ltd.                            Limited Liability Company Agreement            --                 $0
c/o Maples FS Limited                                  (requested from HCM)
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2013-2 Ltd.                             Collateral Administration Agreement    October 3, 2013           $0
c/o Maples FS Limited
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102


                                                               2
                Case 18-30264-sgj11 Doc 643 Filed 10/17/18       Entered 10/17/18 17:32:22   Page 10 of 38
                                                        EXHIBIT B
                                         Executory Contracts and Unexpired Leases
                                               to Be Assumed by the Trustee

Party                                                 Contract Description             Contract Date         Cure Amount
U.S. Bank National Association                 Collateral Administration Agreement     October 3, 2013            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-2
Acis CLO 2013-2 Ltd.                            Portfolio Management Agreement         October 3, 2013           $0
c/o Maples FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands L Y1-1102
Acis CLO 2013-2 Ltd.                                       Indenture                   October 3, 2013           $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-2 LLC                                        Indenture                   October 3, 2013           $0
850 Library Ave., Suite 204
Newark, DE 19711
The Bank of New York Mellon Trust Co., N.A.                 Indenture                  October 3, 2013           $0
601 Travis Street, 16th Floor
Houston, Texas 77002
Attn: Global Corporate Trust –
Acis CLO 2013-2
Acis CLO 2013-2 Ltd.                                  Governing Document                     --                  $0
c/o Maples FS Limited                                (requested from HCM)
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Chemical Holdings, LLC        Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801




                                                             3
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18        Entered 10/17/18 17:32:22   Page 11 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2014-3 Ltd.                            Limited Liability Company Agreement     October 28, 2016            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Ltd.                             Collateral Administration Agreement    February 25, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                   Collateral Administration Agreement    February 25, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-3
Acis CLO 2014-3 Ltd.                              Portfolio Management Agreement        February 25, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Ltd.                                         Indenture                  February 25, 2014          $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-3 LLC                                          Indenture                  February 25, 2014          $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                 February 25, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-3




                                                               4
                Case 18-30264-sgj11 Doc 643 Filed 10/17/18         Entered 10/17/18 17:32:22   Page 12 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                Contract Description               Contract Date          Cure Amount
Acis CLO 2014-3 Ltd.                          Memorandum and Articles of Association   December 24, 2013            $0
c/o Maple FS Limited                                of Acis CLO 2014-3 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-4 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-4 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
Acis CLO 2014-4 Ltd.                             Collateral Administration Agreement      June 5, 2014             $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
U.S. Bank National Association                   Collateral Administration Agreement      June 5, 2014             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-4
Acis CLO 2014-4 Ltd.                              Portfolio Management Agreement          June 5, 2014             $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-4 Ltd.                                         Indenture                    June 5, 2014             $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-4 LLC                                          Indenture                    June 5, 2014             $0
850 Library Ave., Suite 204
Newark, DE 19711


                                                               5
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18        Entered 10/17/18 17:32:22   Page 13 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description              Contract Date         Cure Amount
U.S. Bank National Association                              Indenture                     June 5, 2014              $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-4
Acis CLO 2014-4 Ltd.                          Memorandum and Articles of Association      April 1, 2014            $0
c/o Maple FS Limited                                of Acis CLO 2014-4 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Island KY1-1102
Acis CLO 2014-5 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-5 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-5 Ltd.                             Collateral Administration Agreement   November 18, 2014           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                   Collateral Administration Agreement   November 18, 2014           $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-5
Acis CLO 2014-5 Ltd.                              Portfolio Management Agreement       November 18, 2014           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                               6
                Case 18-30264-sgj11 Doc 643 Filed 10/17/18         Entered 10/17/18 17:32:22   Page 14 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                  Contract Description             Contract Date          Cure Amount
Acis CLO 2014-5 Ltd.                                        Indenture                  November 18, 2014            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-5 LLC                                          Indenture                 November 18, 2014           $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                November 18, 2014           $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-5
Acis CLO 2014-5 Ltd.                          Memorandum and Articles of Association     August 21, 2014           $0
c/o Maple FS Limited                                of Acis CLO 2014-5 Ltd.
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
Acis CLO 2015-6 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2015-6 Ltd.                            Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2015-6 Ltd.                             Collateral Administration Agreement     April 16, 2015            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102




                                                               7
                Case 18-30264-sgj11 Doc 643 Filed 10/17/18         Entered 10/17/18 17:32:22   Page 15 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
U.S. Bank National Association                   Collateral Administration Agreement     April 16, 2015             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2015-6
Acis CLO 2015-6 Ltd.                              Portfolio Management Agreement         April 16, 2015            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2015-6 Ltd.                                         Indenture                   April 16, 2015            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2015-6 LLC                                          Indenture                   April 16, 2015            $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                Indenture                  April 16, 2015            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2015-6
Acis CLO 2015-6 Ltd.                          Memorandum and Articles of Association    February 11, 2015          $0
P.O. Box 1093, Boundary Hall, Cricket Sq            of Acis CLO 2015-6 Ltd.
Grand Cayman, KY1-1102, Cayman Islands
Acis CLO Value Fund II (Cayman), LP.             Investment Management Agreement          May 1, 2016              $0
P.O. Box 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II GP, LLC                   Investment Management Agreement          May 1, 2016              $0
P.O. Box. 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104



                                                               8
               Case 18-30264-sgj11 Doc 643 Filed 10/17/18       Entered 10/17/18 17:32:22   Page 16 of 38
                                                       EXHIBIT B
                                        Executory Contracts and Unexpired Leases
                                              to Be Assumed by the Trustee

Party                                               Contract Description              Contract Date         Cure Amount
Acis CLO Value Fund II, LP.                   Investment Management Agreement          May 1, 2016               $0
300 Crescent Court
Suite 700
Dallas, TX 75201
Acis CLO Value GP, LLC                       Limited Liability Company Agreement       July 19, 2010            $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO Value Master Fund II, LP.            Investment Management Agreement          May 1, 2016              $0
P.O. Box 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II (Cayman), L.P.       Third Amended and Restated Exempted        May 1, 2016              $0
P.O. Box 309, Ugland House                      Limited Partnership Agreement
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Master Fund II, L.P.         Third Amended and Restated Exempted        May 1, 2016              $0
P.O. Box 309, Ugland House                      Limited Partnership Agreement
Grand Cayman, Cayman Islands KY1-1104
Acis Loan Funding, Ltd.                        FATCA and Non-FATCA Services            June 23, 2017            $0
300 Crescent Court                                      Agreement
Suite 700
Dallas, TX 75201
BayVK R2 Lux S.A., SICAV FIS                          Power of Attorney              February 20, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
BayVK R2 Lux S.A., SICAV-FIS                 Agreement for the Outsourcing of the    February 27, 2015          $0
15 rue de Flaxweiler                         Asset Management of BayVK R2 Lux
L-6776 Grevenmacher                                   S.A., SICAV-FIS

BayVK R2 Lux S.A., SICAV-FIS                       Service Level Agreement           February 27, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher



                                                            9
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18          Entered 10/17/18 17:32:22   Page 17 of 38
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                   Contract Description               Contract Date         Cure Amount
BNP Paribas Securities Services                          Power of Attorney                February 20, 2015           $0
Luxembourg Branch                                              86578
60 Avenue John F. Kennedy
1855 Luxembourg
Hewett's Island CLO 1-R, Ltd.                         Confidentiality Agreement            April 11, 2011            $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                            Governing Documents                     --                  $0
clo Maples Finance Limited                              (Requested from HCM)
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                          Management Agreement                 July 18, 2011            $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                     Collateral Administration Agreement    November 20, 2007           $0
clo Maples Finance Limited                              (Requested from HCM)
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                                 Indenture                  November 20, 2007           $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Deutsche Bank Trust Company Americas                          Indenture                  November 20, 2007           $0
1761 East St. Andrew Place
Santa Ana, CA 92705
Attn: CDO Business Unit – Hewett’s Island
CLO 1-R




                                                                10
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18        Entered 10/17/18 17:32:22   Page 18 of 38
                                                         EXHIBIT B
                                          Executory Contracts and Unexpired Leases
                                                to Be Assumed by the Trustee

Party                                                Contract Description                Contract Date         Cure Amount
State Street (Guerney Limited)                   FATCA and Non-FATCA Services            June 23, 2017              $0
First Floor, Dorey Court, Admiral Park,                   Agreement
St. Peter Port, Guernsey
The Bank of New York Mellon Trust Co            Collateral Administration Agreement      October 3, 2013           $0
225 Liberty Street
New York, NY 10286
U.S. Bank National Association                      Confidentiality Agreement            March 5, 2014             $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107
Universal-lnvestment-Luxembourg S.A.           Agreement for the Outsourcing of the     February 27, 2015          $0
15 rue de Flaxweiler                           Asset Management of BayVK R2 Lux
L-6776 Grevenmacher                                     S.A., SICAV-FIS

Universal-Investment-Luxembourg S.A.                    Power of Attorney               February 20, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
Universal-Investment-Luxembourg S.A.                 Service Level Agreement            February 27, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
Acis Loan Funding, Ltd.                          Portfolio Management Agreement        December 22, 2016           $0
First Floor, Dorey Court
St. Peter Port, Guernsey GYI 6HJ
Channel Islands
Acis Capital Management, LP                    Amended and Restated Agreement of        January 21, 2011           $0
c/o PHELANLAW                                        Limited Partnership
4214 Woodfin Drive
Dallas, Texas 75220




                                                              11
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18            Entered 10/17/18 17:32:22      Page 19 of 38
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                   Contract Description                     Contract Date        Cure Amount
Acis Capital Management GP, LLC                  Amended and Restated Limited Liability         January 21, 2011           $0
c/o PHELANLAW                                           Company Agreement
4214 Woodfin Drive
Dallas, Texas 75220

        For the avoidance of doubt, to the extent not otherwise included above, the Trustee intends to assume any additional executory
 contracts that relate to the funds set forth below as may be necessary or beneficial to the Reorganized Debtor under the Plan:
        1.     Acis CLO 2013-1, Ltd.
        2.     Acis CLO 2013-2, Ltd.
        3.     Acis CLO 2014-3, Ltd.
        4.     Acis CLO 2014-4, Ltd.
        5.     Acis CLO 2014-5, Ltd.
        6.     Acis CLO 2015-6, Ltd.
        7.     Acis CLO Value Fund II, L.P.
        8.     Acis CLO Value Fund II (Cayman), L.P.
        9.     Acis CLO Master Fund II, L.P.
        10.    BayVK R2 Lux S.A., SICAV FIS
        11.    Hewitt’s Island CLO 1-R, Ltd.
        12.    Acis Loan Funding, Ltd.

               The Trustee reserves the right to amend or supplement this Exhibit B.




                                                                  12
Case 18-30264-sgj11 Doc 643 Filed 10/17/18   Entered 10/17/18 17:32:22   Page 20 of 38




                       Exhibit “2”
   [Redline – Plan Modifications]
Case 18-30264-sgj11 Doc 643 Filed 10/17/18           Entered 10/17/18 17:32:22        Page 21 of 38
                                        Exhibit “2”
                      Redline Changes Incorporating Plan Modifications


 1.01   “Acis CLOs” refers collectively to CLO-1, CLO-3, CLO-4, CLO-5, and CLO-6.


 1.112 “Other Acis-Managed Funds” refers collectively to CLO-1, Acis CLO 2013-2, Ltd.,
 Hewitt’s Island CLO 1-R, Ltd., and BayVK R2 Lux S.A., SICAV-FIS.


 6.06 Termination of Highland as Shared Services Provider and Sub-Advisor. The Bankruptcy
 Court authorized the Chapter 11 Trustee to terminate the Shared Services Agreement and Sub-
 Advisory Agreement and engage Brigade to perform the services previously provided by
 Highland. The Shared Services Agreement and Sub-Advisory Agreement were terminated by
 the Chapter 11 Trustee on or about August 1, 2018, and the services previously performed by
 Highland were transitioned to Brigade on an interim basis. Brigade has agreed to continue to
 provide shared services and sub-advisory services to the Reorganized Debtor with respect to
 the Acis CLOs and the Other Acis-Managed Funds (or and any reset Acis CLOs) subject to a
 minimum two (2) year term unless otherwise agreed as between the Reorganized Debtor and
 Brigade. Consequently, any agreement between the Reorganized Debtor and Brigade shall
 provide that Brigade cannot be removed without cause for a period of two (2) years except as
 may be otherwise agreed as between the Reorganized Debtor and Brigade.


 6.07 Continued Portfolio Management by the Reorganized Debtor. The PMAs The PMAs and
 any other Executory Contracts and Unexpired Leases identified on Exhibit B to the Plan or in
 the Confirmation Order shall be assumed and the Reorganized Debtor shall, from an after the
 Effective Date, serve as the portfolio manager with respect to the Acis CLOs and the Other
 Acis-Managed Funds (or and any reset Acis CLOs). Consistent with Section 15 of the PMAs,
 the Reorganized Debtor may only be removed as portfolio manager under the assumed PMAs
 for cause as set forth in the PMAs.


 6.08 Reset of the Acis CLOs. HCLOF has maintained that it desires to reset the Acis CLOs.
 The Reorganized Debtor, with the assistance of Brigade as its shared services provider and
 sub-advisor, is prepared to promptly seek to perform such reset transactions as set forth herein.
 HCLOF shall have the right to submit one or more notice(s) of Optional Redemption solely for
 the purpose of effectuating a reset of one or more of the Acis CLOs under this section 6.08 of
 the Plan utilizing Refinancing Proceeds (a “Reset Optional Redemption”) for each of the Acis
 CLOs. If HCLOF requests a Reset Optional Redemption of an Acis CLO, the Reorganized
 Debtor, with the assistance of Brigade, shall thereafter seek to reset the Acis CLOs, either
 consecutively or simultaneously, in its good faith business judgment and consistent with then-
 prevailing market terms; provided, however, (i) the Management Fees to be charged by the
 Reorganized Debtor to any reset Acis CLOs shall remain the same going forward and shall not
 be increased, and no transaction fee shall be charged by the Reorganized Debtor (other than,
 for avoidance of doubt, transaction expense reimbursements consistent with market standards),
 and (ii) HCLOF shall be granted a right of first refusal for any funding of debt or equity required
 to effectuate a reset of each of the Acis CLOs. The terms of the Indentures shall control any
 Reset Optional Redemption except that if the Reorganized Debtor and Brigade are able to
 secure reset terms that improve the position of the Subordinated Notes in the reasonable
 business judgment of the Reorganized Debtor, then HCLOF shall not be permitted to withdraw
 the Optional Redemption that initiated the reset process. If HCLOF elects not to reset one or
Case 18-30264-sgj11 Doc 643 Filed 10/17/18       Entered 10/17/18 17:32:22      Page 22 of 38
                                       Exhibit “2”
                     Redline Changes Incorporating Plan Modifications


 more of the Acis CLOs, then the Acis CLOs will continue to be managed in accordance with
 market standards.


 14.03 PLAN INJUNCTION.

        THIS SECTION IS REFERRED TO HEREIN AS THE “PLAN INJUNCTION.”
        EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, AS OF THE
        EFFECTIVE DATE ALL HOLDERS OF CLAIMS AGAINST, OR INTERESTS IN,
        THE DEBTORS, THE ESTATE OR ANY OF THE ASSETS THAT AROSE PRIOR
        TO THE EFFECTIVE DATE ARE HEREBY PERMANENTLY ENJOINED AND
        PROHIBITED FROM THE FOLLOWING:        (a) THE COMMENCING OR
        CONTINUATION IN ANY MANNER, DIRECTLY OR INDIRECTLY, OF ANY
        ACTION, CASE, LAWSUIT OR OTHER PROCEEDING OF ANY TYPE OR
        NATURE AGAINST THE DEBTORS, THE ESTATE, THE REORGANIZED
        DEBTOR, OR THE REORGANIZED DEBTOR’S ASSETS WITH RESPECT TO
        ANY SUCH CLAIM OR INTEREST ARISING OR ACCRUING BEFORE THE
        EFFECTIVE DATE, INCLUDING WITHOUT LIMITATION THE ENTRY OR
        ENFORCEMENT OF ANY JUDGMENT, OR ANY OTHER ACT FOR THE
        COLLECTION, EITHER DIRECTLY OR INDIRECTLY, OF ANY CLAIM OR
        INTEREST AGAINST THE DEBTORS, THE ESTATE, THE REORGANIZED
        DEBTOR, OR THE REORGANIZED DEBTOR’S ASSETS; (b) THE CREATION,
        PERFECTION OR ENFORCEMENT OF ANY LIEN, SECURITY INTEREST,
        ENCUMBRANCE, RIGHT OR BURDEN, EITHER DIRECTLY OR INDIRECTLY,
        AGAINST THE DEBTORS, THE ESTATE, THE REORGANIZED DEBTOR, OR
        THE REORGANIZED DEBTOR’S ASSETS, OR (c) TAKING ANY ACTION IN
        RELATION TO THE DEBTORS, THE ESTATE, THE REORGANIZED DEBTOR,
        OR THE REORGANIZED DEBTOR’S ASSETS, EITHER DIRECTLY OR
        INDIRECTLY, WHICH VIOLATES OR DOES NOT CONFORM OR COMPLY
        WITH THE PROVISIONS OF THIS PLAN APPLICABLE TO SUCH CLAIM OR
        INTEREST. THE PLAN INJUNCTION SHALL ALSO BE INCORPORATED INTO
        THE CONFIRMATION ORDER.

        IN ADDITION TO THE FOREGOING, EXCEPT TO THE EXTENT NECESSARY
        TO ALLOW HCLOF, THE REORGANIZED DEBTOR AND BRIGADE TO
        EFFECTUATE THE RESET OF ONE OR MORE OF THE ACIS CLOS IN
        ACCORDANCE WITH SECTION 6.08 OF THE PLAN, PURSUANT TO
        SECTIONS 105(a), 1123(a)(5) AND), 1123(b)(6), AND 1142(b) OF THE
        BANKRUPTCY CODE, THE ENJOINED PARTIES (DEFINED BELOW) ARE
        HEREBY ENJOINED FROM: (a) PROCEEDING WITH, EFFECTUATING, OR
        OTHERWISE TAKING (i) ANY ACTION IN FURTHERANCE OF ANY OPTIONAL
        REDEMPTION, CALL, OR OTHER LIQUIDATION OF THE ACIS CLOS
        PREVIOUSLY OR CURRENTLY ISSUED BY ANY SUCH PARTIES, AND (ii)
        ANY OTHER ATTEMPT TO LIQUIDATE THE ACIS CLOS BY ANY MEANS, (b)
        TRADING ANY ACIS CLO COLLATERAL, WHETHER IN FURTHERANCE OF
        ANY OPTIONAL REDEMPTION, CALL, OR OTHER LIQUIDATION OF THE
        ACIS CLOS OR OTHERWISE, (c) INTERFERING IN ANY WAY WITH THE
        CAPITAL MARKETS PROCESS OF RESETTING ANY ACIS CLO, AND (d)
        SENDING, MAILING, OR OTHERWISE DISTRIBUTING ANY NOTICE TO THE
        HOLDERS OF THE ACIS CLOS IN CONNECTION WITH THE EFFECTUATION
Case 18-30264-sgj11 Doc 643 Filed 10/17/18            Entered 10/17/18 17:32:22         Page 23 of 38
                                         Exhibit “2”
                       Redline Changes Incorporating Plan Modifications


        OF ANY OPTIONAL REDEMPTION, CALL, OR OTHER LIQUIDATION OF THE
        ACIS CLOS, UNTIL THE EARLIER TO OCCUR OF: (x) THE DATE UPON
        WHICH THE REORGANIZED DEBTOR OBTAINS CONTROL OVER
        MANAGEMENT OF THE SUBORDINATED NOTES BY VIRTUE OF AVOIDING
        THE PREPETITION FRAUDULENT TRANSFER OF ACIS LP’S RIGHTS UNDER
        THE ALF PMA THROUGH THE CLAIMS, COUNTERCLAIMS, OR THIRD-
        PARTY CLAIMS ASSERTED OR WHICH MAY BE ASSERTED IN THE
        HIGHLAND ADVERSARY, OR OTHERWISE. (y) THE DATE ON WHICH ALL
        ALLOWED CLAIMS AGAINST THE DEBTORS HAVE BEEN PAID IN FULL, OR
        (z) TWO (2) YEARS AFTER THE EFFECTIVE DATE. FOR PURPOSES OF THIS
        PARAGRAPH, THE TERM “ENJOINED PARTIES” SHALL INCLUDE
        HIGHLAND, HCLOF, CLO HOLDCO, NEUTRA, HIGHLAND HCF, HIGHLAND
        CLOM, ANY AFFILIATES OF HIGHLAND, INDENTURE TRUSTEE, THE
        ISSUERS AND CO-ISSUERS, AND THEIR RESPECTIVE EMPLOYEES,
        AGENTS,      REPRESENTATIVES,    TRANSFEREES,    ASSIGNS,   AND
        SUCCESSORS. FOR PURPOSES OF CLARIFICATION AND AVOIDANCE OF
        DOUBT, NOTHING IN THIS PARAGRAPH SHALL PRECLUDE ORDINARY
        DAY-TO-DAY TRADING OF THE COLLATERAL IN THE ACIS CLOS.

 Notwithstanding anything to the contrary in the Plan: (a) third-party professionals employed by
 the Reorganized Debtor shall not be released or exculpated from any losses, claims, damages,
 liabilities, or expenses arising from their duties and services provided to the Reorganized Debtor;
 and (b) any third-party professionals employed by the Reorganized Debtor shall only be entitled
 to be indemnified by the Reorganized Debtor to the extent provided by applicable law.

 Notwithstanding anything to the contrary in the Plan or Confirmation Order, nothing in the Plan
 or in the Confirmation Order shall discharge, release, enjoin or otherwise bar (i) any liability of
 the Debtors, the Estate, the Reorganized Debtor, or the Reorganized Debtor’s assets
 (“Released Parties”) to a Governmental Unit arising on or after the Confirmation Date with
 respect to events occurring after the Confirmation Date, provided that the Released Parties
 reserve the right to assert that any such liability is a Claim that arose on or prior to the
 Confirmation Date and constitutes a Claim that is subject to the deadlines for filing proofs of
 claim, (ii) any liability to a Governmental Unit that is not a Claim subject to the deadlines for
 filing proofs of Claim, (iii) any valid right of setoff or recoupment of a Governmental Unit, and (iv)
 any police or regulatory action by a Governmental Unit. In addition, nothing in the Plan or
 Confirmation Order discharges, releases, precludes or enjoins any environmental liability to any
 Governmental Unit that any Person other than the Released Parties would be subject to as the
 owner or operator of the property after the Effective Date. For the avoidance of any doubt,
 nothing in this paragraph shall be construed to limit the application of the Plan Injunction to any
 Claim which was subject to any bar date applicable to such Claim.
Case 18-30264-sgj11 Doc 643 Filed 10/17/18   Entered 10/17/18 17:32:22   Page 24 of 38




                       Exhibit “3”
            [Redline - Exhibit “B”]
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18        Entered 10/17/18 17:32:22   Page 25 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee



Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2013-1 Chemical Holdings, LLC          Limited Liability Company Agreement     October 28, 2016            $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2013-1, Ltd.                           Limited Liability Company Agreement     October 28, 2016           $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 Ltd.                             Collateral Administration Agreement     March 18, 2013            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
U.S. Bank National Association                   Collateral Administration Agreement     March 18, 2013            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1 Ltd.                              Portfolio Management Agreement         March 18, 2013            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 Ltd.                                         Indenture                   March 18, 2013            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 LLC                                          Indenture                   March 18, 2013            $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               1
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18        Entered 10/17/18 17:32:22   Page 26 of 38
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
U.S. Bank National Association                               Indenture                   March 18, 2013             $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107190 S. LaSalle Street, 8th
Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1 Ltd.                                   Supplemental Indenture           February 26, 2014          $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-1 LLC                                    Supplemental Indenture           February 26, 2014          $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                         Supplemental Indenture           February 26, 2014          $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107190 S. LaSalle Street, 8th
Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-1
Acis CLO 2013-1, Ltd.                                   Governing Documents                    --                  $0
c/o Appleby TrustMaples FS Limited                     (Requested from HCM)
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-
11081093



                                                               2
                Case 18-30264-sgj11 Doc 643 Filed 10/17/18         Entered 10/17/18 17:32:22   Page 27 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2013-2 Chemical Holdings, LLC          Limited Liability Company Agreement           --                    $0
1209 Orange Street                                     (requested from HCM)
Wilmington, DE 19801
Acis CLO 2013-2 Ltd.                            Limited Liability Company Agreement            --                  $0
c/o Maples FS Limited                                  (requested from HCM)
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2013-2 Ltd.                             Collateral Administration Agreement     October 3, 2013           $0
c/o Maples FS Limited
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                   Collateral Administration Agreement     October 3, 2013           $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2013-2
Acis CLO 2013-2 Ltd.                              Portfolio Management Agreement         October 3, 2013           $0
c/o Maples FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands L Y1-1102
Acis CLO 2013-2 Ltd.                                         Indenture                   October 3, 2013           $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2013-2 LLC                                          Indenture                   October 3, 2013           $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               3
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18          Entered 10/17/18 17:32:22   Page 28 of 38
                                                            EXHIBIT B
                                             Executory Contracts and Unexpired Leases
                                                   to Be Assumed by the Trustee

Party                                                    Contract Description              Contract Date         Cure Amount
U.S.The Bank National Associationof New                       Indenture                    October 3, 2013            $0
York Mellon Trust Co., N.A.
601 Travis Street, 16th Floor
Houston, Texas 77002
Attn: Michael Zak Global Corporate Trust –
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107Acis CLO 2013-2
Acis CLO 2013-2 Ltd.                                      Governing Document                     --                  $0
c/o Maples FS Limited                                    (requested from HCM)
P,O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Chemical Holdings, LLC            Limited Liability Company Agreement     October 28, 2016           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-3 Ltd.                              Limited Liability Company Agreement     October 28, 2016           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Ltd.                               Collateral Administration Agreement    February 25, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                     Collateral Administration Agreement    February 25, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-3




                                                                 4
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18          Entered 10/17/18 17:32:22    Page 29 of 38
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                     Contract Description               Contract Date        Cure Amount
Acis CLO 2014-3 Ltd.                                Portfolio Management Agreement          February 25, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-3 Ltd.                                           Indenture                    February 25, 2014         $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-3 LLC                                            Indenture                    February 25, 2014         $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                 Indenture                    February 25, 2014         $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107190 S. LaSalle Street, 8th
Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-3
Acis CLO 2014-3 Ltd.                                      Governing Document               --December 24, 2013        $0
c/o Maple FS Limited                              (Requested from HCM)Memorandum
P.O. Box 1093, Boundary Hall, Cricket Sq         and Articles of Association of Acis CLO
Grand Cayman, Cayman Islands KY1-1102                           2014-3 Ltd.

Acis CLO 2014-4 Chemical Holdings, LLC           Limited Liability Company Agreement        October 28, 2016          $0
1209 Orange Street
Wilmington, DE 19801




                                                                 5
                Case 18-30264-sgj11 Doc 643 Filed 10/17/18         Entered 10/17/18 17:32:22   Page 30 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2014-4 Ltd.                            Limited Liability Company Agreement     October 28, 2016            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
Acis CLO 2014-4 Ltd.                             Collateral Administration Agreement      June 5, 2014             $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1 -1102
U.S. Bank National Association                   Collateral Administration Agreement      June 5, 2014             $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-4
Acis CLO 2014-4 Ltd.                              Portfolio Management Agreement          June 5, 2014             $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-4 Ltd.                                         Indenture                    June 5, 2014             $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-4 LLC                                          Indenture                    June 5, 2014             $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               6
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18          Entered 10/17/18 17:32:22    Page 31 of 38
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                    Contract Description                Contract Date        Cure Amount
U.S. Bank National Association                                Indenture                       June 5, 2014             $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107190 S. LaSalle Street, 8th
Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-4
Acis CLO 2014-4 Ltd.                                      Governing Document                 --April 1, 2014          $0
c/o Maple FS Limited                              (Requested from HCM)Memorandum
P.O. Box 1093, Boundary Hall, Cricket Sq         and Articles of Association of Acis CLO
Grand Cayman, Cayman Island KY1-1102                            2014-4 Ltd.

Acis CLO 2014-5 Chemical Holdings, LLC           Limited Liability Company Agreement        October 28, 2016          $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO 2014-5 Ltd.                             Limited Liability Company Agreement        October 28, 2016          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-5 Ltd.                              Collateral Administration Agreement      November 18, 2014          $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                    Collateral Administration Agreement      November 18, 2014          $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-5



                                                                 7
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18          Entered 10/17/18 17:32:22   Page 32 of 38
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                     Contract Description             Contract Date         Cure Amount
Acis CLO 2014-5 Ltd.                                Portfolio Management Agreement        November 18, 2014           $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2014-5 Ltd.                                           Indenture                  November 18, 2014          $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2014-5 LLC                                            Indenture                  November 18, 2014          $0
850 Library Ave., Suite 204
Newark, DE 19711
U.S. Bank National Association                                 Indenture                  November 18, 2014          $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107190 S. LaSalle Street, 8th
Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2014-5
Acis CLO 2014-5 Ltd.                                     Governing Document               --August 21, 2014          $0
c/o Maple FS Limited                                    (Requested from HCM)
P.O. Box 1093, Boundary Hall, Cricket Sq         Memorandum and Articles of Association
Grand Cayman, Cayman Islands KY1 -1102                 of Acis CLO 2014-5 Ltd.

Acis CLO 2015-6 Chemical Holdings, LLC            Limited Liability Company Agreement      October 28, 2016          $0
1209 Orange Street
Wilmington, DE 19801




                                                                 8
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18        Entered 10/17/18 17:32:22   Page 33 of 38
                                                          EXHIBIT B
                                           Executory Contracts and Unexpired Leases
                                                 to Be Assumed by the Trustee

Party                                                   Contract Description             Contract Date         Cure Amount
Acis CLO 2015-6 Ltd.                            Limited Liability Company Agreement     October 28, 2016            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2015-6 Ltd.                             Collateral Administration Agreement     April 16, 2015            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
U.S. Bank National Association                   Collateral Administration Agreement     April 16, 2015            $0
190 S. LaSalle Street, 8th Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2015-6
Acis CLO 2015-6 Ltd.                              Portfolio Management Agreement         April 16, 2015            $0
c/o Maple FS Limited
P.O. Box 1093, Boundary Hall, Cricket Sq
Grand Cayman, Cayman Islands KY1-1102
Acis CLO 2015-6 Ltd.                                         Indenture                   April 16, 2015            $0
c/o Appleby Trust
Clifton House 75 Fort St., P.O. Box 1350
Grand Cayman, Cayman Islands KY1-1108
Acis CLO 2015-6 LLC                                          Indenture                   April 16, 2015            $0
850 Library Ave., Suite 204
Newark, DE 19711




                                                               9
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18          Entered 10/17/18 17:32:22   Page 34 of 38
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                    Contract Description               Contract Date        Cure Amount
U.S. Bank National Association                                Indenture                     April 16, 2015            $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107190 S. LaSalle Street, 8th
Floor
Chicago, IL 60603
Attention: Global Corporate Trust –
Acis CLO 2015-6
Acis CLO 2015-6 Ltd.                                     Governing Document               --February 11, 2015        $0
P.O. Box 1093, Boundary Hall, Cricket Sq                (Requested from HCM)
Grand Cayman, KY1-1102, Cayman Islands           Memorandum and Articles of Association
                                                       of Acis CLO 2015-6 Ltd.

Acis CLO Value Fund II (Cayman), LP.               Investment Management Agreement           May 1, 2016             $0
P.O. Box 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II GP, LLC                     Investment Management Agreement           May 1, 2016             $0
P.O. Box. 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Fund II, LP.                        Investment Management Agreement           May 1, 2016             $0
300 Crescent Court
Suite 700
Dallas, TX 75201
Acis CLO Value GP, LLC                            Limited Liability Company Agreement        July 19, 2010           $0
1209 Orange Street
Wilmington, DE 19801
Acis CLO Value Master Fund II, LP.                 Investment Management Agreement           May 1, 2016             $0
P.O. Box 309, Ugland House
Grand Cayman, Cayman Islands KY1-1104



                                                                10
               Case 18-30264-sgj11 Doc 643 Filed 10/17/18       Entered 10/17/18 17:32:22   Page 35 of 38
                                                       EXHIBIT B
                                        Executory Contracts and Unexpired Leases
                                              to Be Assumed by the Trustee

Party                                              Contract Description               Contract Date         Cure Amount
Acis CLO Value Fund II (Cayman), L.P.       Third Amended and Restated Exempted        May 1, 2016               $0
P.O. Box 309, Ugland House                      Limited Partnership Agreement
Grand Cayman, Cayman Islands KY1-1104
Acis CLO Value Master Fund II, L.P.         Third Amended and Restated Exempted        May 1, 2016              $0
P.O. Box 309, Ugland House                      Limited Partnership Agreement
Grand Cayman, Cayman Islands KY1-1104
Acis Loan Funding, Ltd.                        FATCA and Non-FATCA Services            June 23, 2017            $0
300 Crescent Court                                      Agreement
Suite 700
Dallas, TX 75201
BayVK R2 Lux S.A., SICAV FIS                          Power of Attorney              February 20, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
BayVK R2 Lux S.A., SICAV-FIS                 Agreement for the Outsourcing of the    February 27, 2015          $0
15 rue de Flaxweiler                         Asset Management of BayVK R2 Lux
L-6776 Grevenmacher                                   S.A., SICAV-FIS

BayVK R2 Lux S.A., SICAV-FIS                       Service Level Agreement           February 27, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
BNP Paribas Securities Services                       Power of Attorney              February 20, 2015          $0
Luxembourg Branch                                          86578
60 Avenue John F. Kennedy
1855 Luxembourg
Hewett's Island CLO 1-R, Ltd.                     Confidentiality Agreement            April 11, 2011           $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102




                                                           11
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18          Entered 10/17/18 17:32:22   Page 36 of 38
                                                           EXHIBIT B
                                            Executory Contracts and Unexpired Leases
                                                  to Be Assumed by the Trustee

Party                                                    Contract Description              Contract Date         Cure Amount
Hewett's Island CLO 1-R, Ltd.                            Governing Documents                    --                    $0
clo Maples Finance Limited                              (Requested from HCM)
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                          Management Agreement                 July 18, 2011            $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                     Collateral Administration Agreement    November 20, 2007           $0
clo Maples Finance Limited                              (Requested from HCM)
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Hewett's Island CLO 1-R, Ltd.                                 Indenture                  November 20, 2007           $0
clo Maples Finance Limited
P.O. Box 1093, Queensgate House
Grand Cayman, Cayman Islands KY1-1102
Deutsche Bank Trust Company Americas                          Indenture                  November 20, 2007           $0
1761 East St. Andrew Place
Santa Ana, CA 92705
Attn: CDO Business Unit – Hewett’s Island
CLO 1-R
State Street (Guerney Limited)                     FATCA and Non-FATCA Services             June 23, 2017            $0
First Floor, Dorey Court, Admiral Park,                     Agreement
St. Peter Port, Guernsey
The Bank of New York Mellon Trust Co              Collateral Administration Agreement      October 3, 2013           $0
225 Liberty Street
New York, NY 10286




                                                                12
                Case 18-30264-sgj11 Doc 643 Filed 10/17/18     Entered 10/17/18 17:32:22   Page 37 of 38
                                                      EXHIBIT B
                                       Executory Contracts and Unexpired Leases
                                             to Be Assumed by the Trustee

Party                                             Contract Description               Contract Date         Cure Amount
U.S. Bank National Association                   Confidentiality Agreement           March 5, 2014              $0
Attn: Michael Zak
60 Livingston Avenue
EP-MN-WS3D
Saint Paul, MN 55107
Universal-lnvestment-Luxembourg S.A.        Agreement for the Outsourcing of the    February 27, 2015          $0
15 rue de Flaxweiler                        Asset Management of BayVK R2 Lux
L-6776 Grevenmacher                                  S.A., SICAV-FIS

Universal-Investment-Luxembourg S.A.                 Power of Attorney              February 20, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
Universal-Investment-Luxembourg S.A.              Service Level Agreement           February 27, 2015          $0
15 rue de Flaxweiler
L-6776 Grevenmacher
Acis Loan Funding, Ltd.                         Portfolio Services Agreement         August 10, 2015           $0
First Floor, Dorey Court
St. Peter Port, Guernsey GYI 6HJ
Channel Islands
Acis Loan Funding, Ltd.                       Portfolio Management Agreement       December 22, 2016           $0
First Floor, Dorey Court
St. Peter Port, Guernsey GYI 6HJ
Channel Islands
Acis Capital Management, LP                 Amended and Restated Agreement of       January 21, 2011           $0
c/o PHELANLAW                                     Limited Partnership
4214 Woodfin Drive
Dallas, Texas 75220




                                                          13
                 Case 18-30264-sgj11 Doc 643 Filed 10/17/18            Entered 10/17/18 17:32:22      Page 38 of 38
                                                            EXHIBIT B
                                             Executory Contracts and Unexpired Leases
                                                   to Be Assumed by the Trustee

Party                                                   Contract Description                     Contract Date        Cure Amount
Acis Capital Management GP, LLC                  Amended and Restated Limited Liability         January 21, 2011           $0
c/o PHELANLAW                                           Company Agreement
4214 Woodfin Drive
Dallas, Texas 75220


        For the avoidance of doubt, to the extent not otherwise included above, the Trustee intends to assume any additional executory
 contracts that relate to the funds set forth below as may be necessary or beneficial to the Reorganized Debtor under the Plan:
        1.      Acis CLO 2013-1, Ltd.
        2.      Acis CLO 2013-2, Ltd.
        3.      Acis CLO 2014-3, Ltd.
        4.      Acis CLO 2014-4, Ltd.
        5.      Acis CLO 2014-5, Ltd.
        6.      Acis CLO 2015-6, Ltd.
        7.      Acis CLO Value Fund, Ltd II, L.P.
        8.      Acis CLO Value Fund II (Cayman), L.P.
        8.9.    Acis CLO Master Fund, Ltd II, L.P.
        9.10.   BayVK R2 Lux S.A., SICAV FIS
        10.11. Hewitt’s Island CLO 1-R, Ltd.
        11.12. Acis Loan Funding, Ltd.

                The Trustee reserves the right to amend or supplement this Exhibit B.




                                                                  14
